233 F.3d 536 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Helen Bass, Defendant-Appellant,
No. 00-2540
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 8, 2000Decided December 1, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 00-CR-30020--William D. Stiehl, Chief Judge.
Before Flaum, Chief Judge, and Posner and Rovner,  Circuit Judges.
Posner, Circuit Judge.


1
This appeal from a  sentence for violation of conditions of  supervised release presents a novel question  under the federal sentencing guidelines. In  December of last year the federal district court  in St. Louis sentenced Helen Bass for bank fraud  upon her plea of guilty. The sentence, as stated  in the form document entitled "Judgment in a  Criminal Case," was as follows: "The defendant is  sentenced to a one (1) day imprisonment with  credit given for time served. The defendant is  placed on a term of six (6) months home  confinement. The defendant is released to begin  her term of home confinement and upon completion  the defendant is to begin her term of five (5)  years supervised release." The sentencing  guidelines provide that for a Class B felony,  which Bass's offense was, a sentence of  supervised release with home confinement  substituted for imprisonment is proper only if  the defendant is sentenced to at least one  month's imprisonment. U.S.S.G. sec. 5C1.1(c)(2).  But without objection by the government the  sentencing judge departed downward from one month  to one day. In exercising such lenience the judge  was hoping that Bass, who was employed, would be  able to repay the $31,000 that she had stolen  from the bank; home confinement would permit her  to work during the day. See U.S.S.G. sec. 5F1.2  Background Note ("in the usual case, the  Commission assumes that a condition requiring  that the defendant seek and maintain gainful  employment will be imposed when home detention is  ordered"). The maximum period of supervised  release for a Class B felony is five years. 18  U.S.C. sec. 3583(b)(1).


2
Although Bass worked in St. Louis, she lived  across the Mississippi River, in Belleville, in  the Southern District of Illinois. Two months  after sentencing Bass, and thus during her period  of home confinement, the sentencing judge  transferred jurisdiction over her case to the  Southern District of Illinois pursuant to 18  U.S.C. sec. 3605. This section provides that a  defendant who is on supervised release may be  transferred to another district, and the transfer  gives the judge in that district the same powers  as the original sentencing judge. The transfer  order states that the period of the defendant's  supervised release runs from December 10, 1999,  the date of Bass's sentencing, to December 9,  2004. Bass did not object to the transfer.


3
In May, the probation office for the southern  district filed a petition with that court seeking  to revoke Bass's supervised release on the ground  that she had violated its conditions, for example  by not returning home immediately after work as  the home-confinement portion of her sentence,  still in force, required. After a hearing, Judge  Stiehl revoked Bass's supervised release and  sentenced her to six months in prison followed by  54 months of supervised release. The sentence was  imposed on June 6, 2000, by which time Bass was  no longer in home confinement, although the  violations of the conditions of supervised  release that were the basis for the revocation  had occurred while she was.


4
The ground of the appeal is that the judge in  Missouri had no jurisdiction to transfer the case  to another district, and therefore that Judge  Stiehl acted beyond his power when he revoked  Bass's supervised release. Since the transfer  statute merely regulates venue, it may be doubted  whether a violation of it goes to jurisdiction;  if it does not, then Bass's failure to have  objected to the transfer bars her argument. But  in any event we do not think the statute was  violated.


5
It is true that the statute is limited to  defendants who are on supervised release; and  Bass argues that in February, when she was  transferred, she was still under home confinement  and so, under the terms of the judgment, her term  of supervised release had not yet begun. The  judgment had been explicit that Bass's five-year  term of supervised release was to begin at the  end of the six-month period of home confinement.  If, instead, it had begun at the beginning of  that period, as the government argues in defense  of Judge Stiehl's authority, it would exceed five  years and thus pierce the statutory ceiling. The  government contends that the judgment is  ambiguous as to when the period of supervised  release was to begin. It points out that the  section of the judgment captioned "Supervised  Release" states that "upon release from  imprisonment, the defendant shall be on  supervised release for a term of 5 years," and  the government interprets "imprisonment" to refer  to the one day in prison, not the six months of  home confinement. The government also points out  that the transfer order has the period of  supervised release beginning on the date of the  sentence and ending five years later; and this it  contends is what the sentencing judge intended.


6
The most natural interpretation of what the  sentencing judge intended is that the period of  supervised release was to begin upon the  defendant's release from home confinement. The  term "imprisonment" on which the government rests  its best argument of ambiguity is part of the  form language in the judgment, rather than  language used by the judge himself; and as for  the transfer order, it was issued months later  and the dates of the period of supervised release  were probably filled in by a clerk and, since  they were just for identification, not reviewed  carefully by the judge.


7
So on the plane of literal interpretation the  defendant has the better of the argument. But  that is not the right plane to stay on. If the  judgment is read literally, the sentence was  illegal, because there is no authority in federal  law for imposing a free-standing sentence of home  confinement. United States v. Gilchrist, 130 F.3d  1131, 1137 (3d Cir. 1997) (concurring opinion).  Home confinement is authorized only as a  condition of pretrial release, probation, or  supervised release. U.S.S.G. sec. 5F1.2 ("home  detention may be imposed as a condition of  probation or supervised release, but only as a  substitute for imprisonment"). Cases can be found  in which a free-standing rather than conditional  sentence of home confinement was imposed, see,  e.g., United States v. Warner, 43 F.3d 1335, 1336  (10th Cir. 1994), but in none was the propriety  of such a sentence discussed.


8
What is more, if read literally the judgment in  this case would have prevented transferring  supervision of the defendant to the district in  which she lives during the very period in which  she was confined to her home; and that would make  no practical sense, since it is during that  period, when she is working outside the home,  that supervision is required. Had the sentencing  judge in Missouri been apprised by the parties  (the Department of Justice was especially remiss  in failing to apprise him) of the legal and  practical obstacles to his sentence, we are sure  he would have done just what Judge Stiehl  interpreted him to have done. That is, make the  five-year maximum term of supervised release run  from the date of the sentence (the defendant had  already served the one day in prison) and require  as a condition of supervised release that she  spend the first six months in home confinement.  Interpretation is a flexible tool, and if here  employed rather aggressively to bring about the  legally and practically sound result that Judge  Stiehl lacked authority to bring about directly,  we do not think it was flexed quite to the  breaking point.


9
Affirmed.